Title: From Thomas Jefferson to William Duane, 10 October 1802
From: Jefferson, Thomas
To: Duane, William


          
            Dr Sir
            Washington Oct. 10. 1802.
          
          You know the arrangements which were communicated to you early in July for procuring books for Congress from London and Paris. unfortunately, mr Short, to whom the business was confided in Paris, was come away. I have therefore to ask information from you of the steps you have taken as to Paris that I may be able to give proper directions to mr Livingston to do what mr Short had been desired to do in this matter. Accept my best wishes and salutations.
          
            Th: Jefferson
          
        